DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 6/6/2022 is acknowledged. Claims 1 and 3 are amended. Claims 29-33 are newly added. Currently claims 1, 3, 6-10, 29-31 and 33 are pending in the application.
Previous prior art rejection is withdrawn in view of the above amendment. 
Claims 1, 3, 6-10, 29-31 and 33 are rejected on a new ground of rejection.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 33 has been renumbered 32.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-7, 9 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2011/0036390) in view of Ishii (US 2009/0078250), Beck (US 2015/0053258), and Dupont (“DupontTM Elvax® EVA resins for Adhesives, Sealants and Wax Blends”), or alternatively further in view of Brophy et al. (US 2016/0013329).
Regarding claims 1, 3 and 7, Nelson et al. discloses a solar cell module comprising: 
a solar cell (102, figs. 1A-B, [0020]);
a first encapsulating material (e.g. a material for encapsulant layer 110a/122a, figs. 1A-B, [0020]) a second encapsulating material (e.g. a material for encapsulant layer 110b/122b, figs. 1A-B, [0020]) that seal the solar cell (see figs. 1A-B), wherein the first encapsulating material (110a/122a) is disposed on a light receiving surface side of the solar cell (see figs. 1A-B);
a first protective member (104, figs. 1A-B, [0020]) disposed on the first encapsulating material (110a/122a, figs. 1A-B); 
a second protective member (106, figs. 1A-B, [0020]) disposed on the second encapsulating material (110b/122b); and 
a third encapsulating material (108, figs. 1A-B, [0025]) disposed on lateral surfaces of the first encapsulating material (110a/122a) and the second encapsulating material (110b/122b), and between the first protective member (104) and the second protective member (106, figs. 1A-B).
Nelson et al. discloses the third encapsulant material to be butyl rubber having water vapor transmission rate (WVTR) typically less than 1-2 g/m2/day ([0025]).
Nelson et al. discloses the first and second encapsulant materials are different ([0026]), and the materials selected for the first and second encapsulant materials are olefins and ethylene vinyl acetate (or EVA, see [0027]). Nelson et al. does not explicitly disclose the first encapsulating material comprises ethylene vinyl acetate copolymer (EVA) resin, the second encapsulating material comprising olefin-based resin.
Ishii explicitly exemplifies using EVA for the first encapsulant material (41, fig. 1, [0069]) and olefin for the second encapsulant material (42, fig. 2, [0069]). 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of Nelson et al. by selecting EVA for the first encapsulating material and olefin-based resin for the second encapsulating material for the second encapsulating material as taught by Ishii, because Nelson et al. explicitly suggests using EVA and olefin-based resin for the encapsulating materials. 
Nelson et al. discloses the solar cell is selected to be dye-sensitized solar cell ([0023]). Nelson et al. does not explicitly disclose the solar cell comprising a perovskite solar cell.
Beck discloses perovskite solar cell is a dye sensitized perovskite solar cell, which is one type of solar cell among others ([0005], [0010], [0012], [0018], [0023]).
It would have been obvious to one skilled in the art at the time of the invention was made to have used perovskite solar cell, or dye-sensitized perovskite solar cell, for the solar cell of modified Nelson et al. as taught by Beck, because Nelson et al. explicitly suggests using dye sensitized solar cell and Beck discloses perovskite solar cell is a dye-sensitized solar cell which is a type of solar cell among others. Such modification would involve nothing more than use of known solar cell for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material/solar cell, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Modified Nelson et al. does not disclose the ethylene-vinyl acetate copolymer (EVA) resin of the first encapsulating material including 10 wt% to 30 wt% of vinyl acetate.
Dupont discloses some of its commercially available EVA resin grades having 12%, 15%, 18% 25%, 28% by weight of vinyl acetate (or VA, see table in pages 3-5) that provide low cost and optimum utility (see page 2). 12%, 15%, 18% 25%, 28% by weight is right within the claimed rang 10 wt% to 30wt%.
It would have been obvious to one skilled in the art at the time of the invention was made to have used commercially available EVA including 12%, 15%, 18%, 25%, 28% by weight of vinyl acetate of Dupont, because Dupont describes such commercially available EVAs would provide low cost and optimum utility.
Modified Nelson et al. discloses all the claimed materials for the first, second and third encapsulating materials, e.g. EVA including 10 wt% to 30 wt% of vinyl acetate, olefin and butyl rubber. The encapsulating materials of modified Nelson et al. will display the characteristics of the encapsulating materials such as a water vapor transmission rate (WVTR) of the third encapsulating material (e.g. butyl rubber) is less than a WVTR of the second encapsulating material (e.g. olefin) and the WVTR of the second encapsulating material (olefin) is less than a WVTR of the first encapsulating material (e.g. EVA) as claimed. MPEP 2112.
Alternatively, modified Nelson et al. discloses using all the encapsulating materials as claimed, wherein Nelson et al. discloses the third encapsulating material (e.g. butyl rubber) having a water vapor transmission rate of typically less than 1-2 g/m2/day ([0025]). Modified Nelson et al. does not explicitly disclose the characteristics/properties of EVA and olefin such that a water vapor transmission rate of the third encapsulating material (e.g. butyl rubber) is less than a water vapor transmission rate of the second encapsulating material, e.g. olefin-based resin, and the water vapor transmission rate of the second encapsulating material, e.g. olefin-based resin, is less than a water vapor transmission rate of the first encapsulating material, e.g. EVA.
Brophy et al. discloses commercially available polyolefin has a water transmission rate of 3-4 g/m2-day, and commonly used EVA has a water vapor transmission rate of greater than 30g/m2-day ([0014]). 
It would have been obvious to one skilled in the art at the time of the invention was made to have used polyolefin, or olefin-based resin, having a water vapor transmission rate of greater than 3-4 g/m2/day and EVA having water vapor transmission rate of greater than 30g/m2-day taught by Brophy et al. for the olefin and EVA, respectively, in the device of modified Nelson et al., because Brophy et al. teaches such olefin is commercially available and such EVA is commonly used in the art. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). In such modification, the water vapor transmission rate of the third encapsulating material (e.g. butyl rubber) of 1-2g/m2-day is less than a water vapor transmission rate of the second encapsulating material, e.g. olefin-based resin, of 3-4g/m2-day and the water vapor transmission rate of the second encapsulating material, e.g. olefin-based resin, of 3-4g/m2-day is less than a water vapor transmission rate of the first encapsulating material, e.g. EVA, of greater than 30 g/m2-day.

Regarding claim 6, modified Nelson et al. discloses a solar cell module as in claim 1 above, wherein Nelson et al. discloses the second protective member (106) includes glass or a poly vinylidene fluoride (PVDF) resin layer (see figs. 1A-B, [0021]).

Regarding claim 9, modified Nelson et al. discloses a solar cell module as in claim 1 above, wherein Nelson et al. discloses including a frame engaging the module edges and surrounding the module for additional mechanical support ([0025]).

Regarding claim 29-30, modified Nelson et al. discloses a solar cell module as in claim 1 above, wherein the second encapsulating material is polyolefin, which is an olefin-based resin or the same material as claimed (in claim 3) and Brophy et al. discloses the water vapor transmission rate of commercially available polyolefin is 3-4 g/m2-day (see claims 1, 3 and 7 above). 3-4 g/m2-day is right within the claimed ranges of 0.5 to 10 g/m2-day or 0.7 to 4.5 g/m2-day.

Regarding claims 31 and 32, modified Nelson et al. discloses a solar cell module as in claim 1 above, wherein Nelson et al. discloses using butyl rubber as the third encapsulating material (see claim 1 above).
Modified Nelson et al. does not explicitly disclose the third encapsulating material having the water vapor transmission rate of less than 0.01 g/(m2.day) or 001 to 0.01 g/(m2.day) in claim 1 above.
Beck et al. discloses butyl rubber has water vapor transmission rate (WVTR) on the order of 10-6 g/m2-day and orders of magnitude below the WVTR for typical encapsulant materials (see [0003]). The orders of magnitude below the WVTR, or the order of 10-6 g/m2-day, is less than 0.01 g/(m2.day). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module of modified Nelson et al. in claim 1 above by using the encapsulant material having the orders of magnitude below the WVTR, or the order of 10-6 g/m2-day, for the third encapsulating material as taught by Beck et al., because Beck et al. teaches such encapsulant material is typical to slow down moisture ingress and gas permeation ([0003]). In addition, it would have been obvious to one skilled in the art at the time of the invention was made to have selected butyl rubber having the water vapor transmission rate in the overlapping portion of less than 0.01 g/(m2.day) or 0.001 to less than 0.01 g/(m2.day) of the range on the order of 10-6g/(m2-day) disclosed by Beck et al., because Beck et al. teach the order of 10-6 g/(m2-day) would slow down moisture ingress and gas permeation and selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Claims 8, 10 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over modified Nelson et al. (US 2011/0036390) as applied to claims 1 and 9 above, and further in view of Wang et al. (US 2016/0315581).
Regarding claims 8 and 10, modified Nelson et al. discloses a solar cell module as in claims 1 and 9 above, wherein Nelson et al. discloses including a frame engaging the module edges and surrounding the module for additional mechanical support (Nelson et al., [0025]).
Modified Nelson et al. does not explicitly show the edge sealant being disposed between the frame and the third encapsulating material, nor do they teach a width of the frame in a first direction parallel to a flat surface of the solar cell is greater than a width of the third encapsulating material in the first direction
Wang et al. discloses an edge sealant (shown as 7 in fig. 1, or sealant of silica gel, butyl rubber or a double tape as described in [0028]), wherein the edge sealant is disposed between the frame (6) and the third encapsulating material (3, fig. 1). Wang et al. also discloses a width of the frame (6) is greater than a width of the third encapsulating material (3, see fig. 1).
It would have been obvious to one skilled in the art at the time of the invention was made modify the solar cell module of modified Nelson et al. by arranging the edge sealant between the frame and the third encapsulating material such that a width of the frame is greater than a width of the third encapsulating material as taught by Wang et al., because Nelson et al. explicitly suggests using a frame engaging the module edges and surrounding the module for additional mechanical support. Such modification would involve nothing more than an arrangement of parts that is explicitly suggested by the references. 

Regarding claims 31 and 32, modified Nelson et al. discloses a solar cell module as in claim 1 above, wherein Nelson et al. discloses using butyl rubber as the third encapsulating material (see claim 1 above).
Modified Nelson et al. does not explicitly disclose the third encapsulating material having the water vapor transmission rate of less than 0.01 g/(m2.day) or 001 to 0.01 g/(m2.day) in claim 1 above.
Wang et al. discloses using material that is equivalent to butyl rubber and has water vapor transmission rate lower than 0.01 g/m2/day, or less than 0.01g/(m2.day) to prevent water vapor and a corrosive gas in the environment from entering the module ([0055]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell module of modified Nelson et al. in claim 1 above by using the encapsulant material having water vapor transmission rate of less than 0.01 g/(m2.day) as taught by Wang et al. in place of butyl rubber., because Wang et al. teaches such encapsulant material is equivalent to butyl rubber in preventing water vapor and a corrosive gas from entering the module. Such modification would involve nothing more than a mere selection of functionally equivalent sealing/third encapsulating material recognized in the art and one of ordinary skill in the art would  have a reasonable expectation of success in doing so. In addition, it would have been obvious to one skilled in the art at the time of the invention was made to have selected  water vapor transmission rate of 0.001 to less than 0.01 g/(m2.day) of the range less than 0.01 g/(m2.day) of Wang et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6-10 and 29-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant continues to argue that Nelson discloses a composite encapsulant containing a bulk encapsulant, which is EVA, and filler uniformly distributed throughout the bulk encapsulant. Therefore, Applicant concludes that the water vapor transmission rate of edge seal 108 of edge seal is not less than the water vapor transmission rate of the encapsulant layers 110a/122a and 110b/122b and therefore fails to describes or suggest a limitation of “a water vapor transmission rate of the third encapsulating material is less than a water vapor transmission rate of the second encapsulating material” as claimed. 
The examiner replies that the argument was responded in the office action 11/18/2021, and Applicant has not provided any subjective evidence that the same materials being used for the first encapsulating material, e.g. EVA, the second encapsulating material, e.g. olefin, and the third encapsulating material, e.g. butyl rubber, as claimed and disclosed do not have the same properties as claimed.  
The rest of Applicant’s argument is moot in view of a new ground of rejection. See the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726